Citation Nr: 1216631	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for thoracic and lumbar spine disabilities and scoliosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Veteran testified at a videoconference hearing in May 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Scoliosis was noted during enlistment examination and pre-existed the Veteran's period of active service and the probative evidence establishes that the scoliosis did not increase in severity during active service beyond the natural progression of the disease. 

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a thoracic and lumbar spine disability following service.  

3.  The current lumbar spine and thoracic spine disabilities first manifested many years after service and the probative evidence establishes that the thoracic and lumbar spine disabilities are not related to active military service or events therein but were caused by post-service injuries.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for scoliosis based upon aggravation has not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The criteria for service connection for the thoracic and lumbar spine disabilities has not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided a VCAA notice letter to the Veteran in January 2008, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. 

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in January 2008, August 2008, and April 2010 letters. 

The Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge in May 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, although the presiding Veterans Law Judge during the hearing did not explicitly note all of the elements that were lacking to substantiate the service connection claims on appeal, the Veteran demonstrated actual knowledge of this information.  She discussed the elements of service connection in the January 2010 VA Form 9; she cited to and discussed 38 C.F.R. § 3.303.  The Veteran indicated an understanding of requirements to establish service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Acting Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All service treatment records and relevant VA treatment records were obtained.  The Veteran did not supply the VA with any authorization to consent to the release of information from private physicians, but she did supply private treatment records which are contained in the claims file.

A VA examination was performed in July 2009 and a medical opinion as to the nature and etiology of the claimed low back disability was obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The Veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Here, the Veteran served as a corpsman and had additional nursing training, education and experience post-service.  As such, the Board recognized that she is more capable of providing evidence which required medical knowledge.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")).  See also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background and Analysis

As noted above, the Veteran served as a corpsman during service.  On her January 1987 enlistment clinical evaluation, the Veteran was noted to have scoliosis.  X-ray examination revealed minimal idiopathic scoliosis (less than 10 degrees) of the lumbar spine with the curve to the right.  She had no visible osseous or joint abnormality.  She additionally denied recurrent back pain, and her scoliosis was deemed asymptomatic.  

In March 1991, the Veteran injured her back lifting a 100 pound box.  She denied any numbness, tingling, weakness, bowel or bladder problems.  She also denied a history of back problems.  She had a full range of motion of her spine and there was no obvious deformity on examination.  She had increased right thoracolumbar paraspinal muscle tenderness.  She had no "spinal point tenderness."  She had a negative straight leg raise test, and an intact neurological examination.  She was assessed with right thoracolumbar muscle strain secondary to improper lifting.  She was given 800 mg of Motrin and 500 mg of Robaxin.  She was told to use a heating pad, and perform gentle stretching exercises.  She was also placed on light duty (no lifting more than 5 lbs) for one week.  There are no additional treatment records regarding this spine injury in her service treatment records.  

The Veteran underwent a separation evaluation in June 1991.  She had a normal clinical evaluation of her spine and she indicated on her report of medical history that she did not experience recurrent back pain.  

The claims file contains limited private and VA treatment records for the Veteran.  In April 1997, she sought treatment for back pain which began as a result of a work injury while transferring a patient from his bed to a wheelchair.  When she sought treatment she denied a history of back problems.  She reported pain in the mid-back with lifting.  She had no weakness or numbness.  She reported she was already taking 800 milligrams of Ibuprofen as needed.  On examination, she had tender mid-thoracic paravertebral muscle.  She had a negative straight leg raise test, and she was assessed with a strain of the mid thoracic paravertebral muscles.  She was instructed to avoid lifting more than 10 pounds and placed on light duty at work for two days.  She requested a third day of light duty when she found that repetitive bending or prolonged sitting caused her slight pain.  She was noted to have improving paravertebral strain at that time.  There are no additional entries regarding back pain from this incident.

The Veteran experienced a second work-related injury to her spine in August 2005.  While working as a nurse, she was transporting an obese patient in a wheelchair when he placed his feet down and abruptly stopped the wheelchair, jarring the Veteran's back.  Four days after the injury she sought treatment for back pain.  She denied radicular symptoms, but complained of central low back pain just above the beltline.  She had flexion to 90 degrees and extension to 30 degrees, with normal rotation.  She had tender paraspinal muscles bilaterally in the thoracolumbar region upon palpation.  She had a negative straight leg raise test.  She was assessed with thoracolumbar strain and instructed not to lift or pull more than 20 pounds for four days, until her follow-up appointment.  At her follow-up appointment in September 2005 she reported 80 percent improvement in her strain.  She was told to avoid pushing, pulling or lifting more than 20 pounds for one more day, but then she was permitted to return to full duty.  Two weeks later she reported radicular symptoms from her low back occurring since the prior week.  She was sent for an MRI of her spine.  She continued to work, but with restrictions.  See the employee health records dated in August 2005.  

A September 2005 x-ray revealed exaggerated lumbar lordosis with a suggestion of bilateral pars defects.  An MRI revealed: (1) partial disc desiccation compatible with some degenerative changes at L3-4; (2) mild posterior bulging of the annulus with mild bilateral facet joint hypertrophy without significant impingement at the L1-2 and L2-3 levels; (3) mild posterior bulging of the annulus with bilateral facet joint hypertrophy, which appeared to be contributing to a mild left neural foraminal narrowing at the L3-4 level; (4) mild posterior bulging of the annulus with mild bilateral facet joint hypertrophy, which appeared (on the left) to be slightly effacing the posterior lateral surface of the thecal sac at the L4-5 and L5-S1 levels.  

In November 2007, the Veteran filed a claim to entitlement to service connection for a low back injury to her lumbar and thoracic spine.  She indicated her disability began in March 1991.

In December 2007, the Veteran reported to a private physician that she had chronic low back pain that waxed and waned.  She was on Robaxin, which she reported helped her symptoms.  She noted that her pain increased with work, and that her aching low back would radiate to her right leg, particularly after prolonged standing.  She was noted to have good flexion.  A January 2008 x-ray of her spine was noted to show no changes as compared to the September 2005 x-ray series.

In January 2008, she reported to private physician M.D. that her back pain had decreased.  She also explained that she had a history of low back pain beginning with an in-service injury in March 1991, with a relapse in symptoms in 2005.  Dr. M.D. noted that the Veteran stated the 2005 injury "exacerbated the original injury," and that she needed this documented as she was applying for disability.  She complained of constant low back pain, and reported she had used a back brace since 1991.  She reported intermittent back pain, and that her pain level was a 9 out of 10 during the consultation.  Dr. M.D. noted the Veteran complained of lumbar discomfort with palpation but had "no point tenderness."  She had negative straight leg raise tests bilaterally.  The physician assessed "chronic low back pain with a previous medical history of injury in March 1991."

In January 2008, one of the Veteran's coworkers provided a statement that he had known the Veteran since she began working as a nurse in 1993.  He stated she had always worn a back brace at work, from 1993 to the present.

In November 2008, the Veteran provided testimony at a formal RO hearing.  She was asked if she began working as a nurse right after discharge from service, and she stated she went to school for 22 months prior to working.  The hearing officer than asked "you really didn't have any treatment between 1991 and 1997?" And she replied, "During school, I didn't really have to lift or anything, or push or, I was treating myself.  And then when I started [working], you know I was careful, I wore my back brace from the beginning."  She stated she was provided a back brace by her employment.  The hearing officer asked if the back brace was for the spine or If it was something her employment supplied to help with lifting, because she would be lifting things often with her job.  She stated her back brace was to help with lifting, that it had "suspenders," and that you could purchase the back brace from stores.  Upon further questioning, she reiterated that she was provided the back brace by her employers when she started working.  She stated she had back pain during school, but that it was not severe enough to need to seek treatment, so she self-medicated.  

The Veteran sought treatment for her low back pain in November 2008, complaining of chronic low back pain with right paralumbar pain.  She reported she initially injured her spine in 1991, and had experience back pain ever since.  On examination she had decreased flexion, but otherwise had a full range of motion of her spine.  

In December 2008, a VA physician's assistant provide provided a positive nexus between the Veteran's in-service injury and her current spine disability.  He noted he reviewed her service records which documented asymptomatic idiopathic scoliosis at entrance, and the 1991 back strain injury.  He noted that following service she "pursued a career in nursing which on many occasions requires lifting greater than 51 pounds," and since she was no longer on active duty should could no longer adhere to the weight restrictions she was given in 1991.  He noted her low back pain "waxed and waned over the years and she always tried to prevent the pain by limiting her lifting as much as possible."  He noted she reinjured her spine in 1997, "which aggravated her initial low back injury."  He concluded that her 1997 injury and low back pain were as likely as not related to her documented and diagnosed back muscle strain in 1991.

The Veteran was afforded a VA spine examination in July 2009; her claims file was reviewed in conjunction with the examination.  Her in-service spine injury and two subsequent work spine injuries were noted.  The examiner noted she had mild idiopathic scoliosis noted upon entrance into service, but also noted that it was asymptomatic and had not been mentioned on private x-rays and MRIs taken since service.  She reported significant spine pain ranging from 7 to 10 out of 10 on the pain scale, "most days" and lasting for hours.  She stated that lifting or standing for prolonged periods precipitated her back pain.  She reported she was given a Velcro lumbar support brace in 1991, and that she continued to use it when she was hired as a nurse in 1993.  On examination she had tender trigger point on the right thoracolumbar muscles to direct palpation.  Her muscles were tense, but without spasm.  She also had a decreased range of motion.  X-rays were taken in conjunction with the examination and they revealed lumbar dextroscoliosis and dorsal scoliosis.  The diagnosis was lower lumbar degenerative disc disease and minimal degenerative joint disease, as well as dextroscoliosis.  

Following examination and review of the claims file the examiner noted the December 2008 physician's assistant letter relating her current spine disabilities to her 1991 injury, but  noted that she did not seek treatment for back pain for six years after her 1991 injury.  He found that her 1997 and 2005 work injuries were "totally unrelated events and not with any symptom or time-line sequence drawing [these injuries] back to the [in-service] strain of March 1991."  He opined that it was more likely than not that her pre-existing scoliosis was not aggravated beyond the normal progression of the disease, and that her current back condition was less than likely related to her in-service back strain.  He stated that it was more likely her current back condition was a result of her two job-related injuries.

The Veteran's mother provided a lay statement in May 2010 where she stated that the Veteran complained of back pain most days after moving home from service in 1991.  She noted the Veteran afforded lifting heavy objects, wore a back brace, and self-medicated when she was discharged from service in 1991.

In February 2010, Dr. M.C. provided a written statement that the Veteran had sought treatment from the prior owner of his practice, Dr. T.G., between 1991 and 1997.  Unfortunately, those records are no longer available.  There are no treatment records from Dr. M.C. regarding the Veteran's spine from 1996 or 1997 prior to her work injury.

A May 2010 psychology report from Dr. I.G. included a review of her treatment records and comments on her spine disorders.  He noted that while she did not have documentation of treatment for her spine for five years after discharge, she also did not seek orthopedic care for her spine for "the past 19 years."  The Veteran indicated she did not seek orthopedic care because she does not want spinal injection treatment.  The Veteran described pain and physical limitations from the 1991 injury.  Dr. I.G. also noted the Veteran had "reinjuries" to her spine in 1997 and 2005, as well as a "very difficult time" during her pregnancy.  Dr. I.G. indicated the Veteran used alcohol to self-medicate after her in-service spine injury.  He also indicated he initially treated her in 1996, although those records were not provided by the Veteran.  

In May 2010, the Veteran testified that she initially injured her spine in March 1991 and that she was placed on light duty from March to May 1991.  She stated that while she was discharged in July 1991, she had her exit examination in May 1991.  Her representative indicated that the Veteran did not indicate she had a spine disability during her exit examination because she "was ready to get out of the service."  She indicated she self-medicated her back pain throughout nursing school, and that it was not of a serious nature at that time.  She reported she sought treatment for her back from Dr. T.G. from 1991 to 1996, as well as continuing to treat herself.  She stated that there were no longer any private treatment records available from Dr. T.G. because he went out of practice.  She reported aggravating her back lifting a patient in 1997.  She indicated that "during this time," she was treating herself with over-the-counter medication and alcohol to ease her back pain and allow her to work through the pain.  She later stated that she was used a back brace in service after her 1991 injury, and that she continued to use it after service and while she was working in 1993.  She reported pain and limited motion of her spine from 1991 to 1996.  She also stated she "didn't lift anything.  [She] avoided all lifting" after her 1991 injury.  She again stated she sought treatment for her back from her primary care physician beginning in 1991 when she was discharged from service.  Lastly, she pointed out that while her scoliosis was noted to be asymptomatic upon entrance into service, her most recent x-ray series described her current scoliosis, "which is not an asymptomatic or like they had described it previously with my entrance duty exam."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board acknowledges that the Veteran is competent to give evidence as to observable events or symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, the Board notes there are discrepancies between the Veteran's statements during her RO and Board hearings, as well as discrepancies between her statements and her treatment records.  While she has medical training that afforded her increased competency to make statements regarding her low back disability, her credibility is questionable based on her contradictions.  During her November 2008 hearing, the Veteran stated she did not seek professional treatment for her spine between 1991 and 1997.  She also stated that she was provided a back brace used to help stabilize the back when lifting heavy objects, and available for purchase at stores, when she started her nursing job in 1993.  

During her May 2010 Board hearing, she indicated she sought treatment for her back pain from her family physician between 1991 and 1996.  She also stated that she used a back brace in service following her 1991 injury, and that she continued to use the back brace during her employment as a nurse.  Also, while from the time she filed her claim in 2008 to the present, she has maintained that she suffered from back pain and other symptoms since her 1991 injury, during treatment for her 1997 injury she denied a history of back problems.  Lastly, she indicated during her Board hearing that she was placed on light duty from March to May 1991, and that she underwent her discharge examination in May 1991.  According to service treatment records, the Veteran was only placed on light duty for one week in March 1991, and during her June 1991 discharge examination she denied recurrent back pain.  

Based on the above, the Veteran's statements have less probative weight.  The Board finds that the Veteran's credibility is undermined by the fact that her own statements concerning her back symptoms are inconsistent.  The record shows that she did not report low back symptoms at the time of service separation examination in June 1991.  The Veteran did not report having a continuity of back symptoms since service until after she filed his claim for compensation benefits in November 2007.  

The Veteran's lay statements as to continuity of symptoms since service contradict the contemporaneous lay statements that she made in service and the lay statements she made to health care providers in April 1997, August 2005, and September 2005, when she sought medical treatment for back symptoms after post-service work injuries.  

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran had a normal spine examination upon separation from service and no complaints of back pain.  The Veteran denied having recurrent back pain.  

The Board also finds that the medical evidence generated at the time of the April 1997 medical treatment to be highly probative.  The Veteran reported that the onset of the back pain was a work injury and she denied a history of back problems.   The Veteran's statements were made in the course of medical treatment and are more reliable than statements made in connection with an application for benefits.  

The Board finds that the Veteran's statements made in the course of the separation examination and during the medical treatment in April 1997, August 2005, and September 2005 to have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board finds that the Veteran's lay statements concerning her back symptoms which were made at the time of she filed the claim for compensation benefits and at the hearing are of limited credibility.  These statements were made over 18 years after service.  These post service statements are contradicted by the Veteran's own statements that she made in service and after service, and the statements are not supported by the evidence of record, including the service treatment records and the post service medical evidence.   

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board finds the more credible evidence establishes that there was no continuity of low back symptoms since service separation and the Veteran began to have back symptoms in approximately 1997, after a post-service work injury.   

Likewise, the Veteran's mother's statement does not follow the evidence contained in the Veteran's treatment records.  Her coworker's statement that she has worn a brace since 1993 does not address whether the claimed back disability is medically related to service.  Thus, these statements have limited probative value.  

The Board finds that entitlement to service connection for lower lumbar degenerative disc disease is not warranted on a presumptive basis as arthritis was not diagnosed, nor found to be compensably disabling, within one year of discharge from service.  Disc disease was first detected upon MRI in September 2005.  

Moreover, the more probative medical evidence establishes that there is no relationship between the Veteran's low back disability and her period of active service including the 1991 back injury.  

Regarding the Veteran's claim for residuals of her 1991 low back injury, the Board notes that there are conflicting medical opinions contained in the claims file.  Based upon the evidence available in the claims file, the Board finds the July 2009 examiner's opinion to be more probative than the December 2008 physician's assistant's opinion. 

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71  (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  The Court indicated that the claims file " is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. 

Here, the Board recognizes that the December 2008 physician's assistant fully articulated his opinion and provided reasoning for his conclusion.  He was also able to review at least the records he mentioned in his statement.  However, the Board notes, again, that the Veteran is not credible in her assertions, and thus her description of her spine symptoms after her 1991 injury are not credible.  As the physician's assistant relied upon the Veteran's assertion that she had continued back pain from the 1991 injury, and used a back brace just after the 1991injury, his opinion is afforded less probative value by the Board.  This opinion is not based upon sufficient or correct facts and data.   The physician's assistant also noted that beginning in 1993 the Veteran began lifting with her back frequently as part of her nursing job.  He indicated that as she was no longer in service and on restricted duty, she was also often lifting more than 51 pounds. 

The Board notes that the evidence of record shows that for four years, the Veteran frequently lifted more than 51 pounds at her nursing job but did not seek treatment for her spine.  She next sought treatment for her back after helping a patient move from bed to a wheelchair.  And at the time of that injury, she denied a history of back problems.  Her ability to maintain employment requiring strenuous spine activity without complaints prior to the 1997 injury additionally weighs against the December 2008 physician's assistant's positive nexus opinion.

The Board finds the July 2009 VA examiner's opinions that the Veteran's (1) preexisting scoliosis was not aggravated beyond the natural progression of the disease during service, and (2) her current back condition was not at least as likely as not related to her in-service injury, but was more likely a result of her subsequent injuries to have more probative value.  

The Board finds that the July 2009 VA medical opinion to have great evidentiary weight.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's entire medical history including the in-service back injury and the post-service injuries before rendering an opinion.  The VA examiner also reviewed the December 2008 medical opinion before rendering a medical opinion and provided the rationale for the opinion and cited to the facts and evidence which supported the decision.  This opinion was based upon the correct facts and data.  

In sum, the evidence of record shows that the Veteran sustained thoracolumbar strain in 1991 in service and was placed on light duty for one week.  However, she was discharged from service with a normal spine examination, and with no complaints of recurrent back pain.  The Board finds that the probative evidence shows that the Veteran did not seek treatment for her low back pain for six years.  For four of those six years the Veteran had a physically demanding nursing job, and in 1997, she suffered a thoracolumbar strain lifting a patient.  She denied a prior history of back pain.  She continued with her nursing job, again for 13 years she did not seek treatment for a back condition, until she re-injured her back again during work.  From this 2005 injury onward she has sought intermittent treatment for her low back pain.  There is also probative evidence which establishes that the Veteran's current spine disability was not at least as likely as not related to her in-service injury, but was more likely a result of her subsequent post-service injuries.  The Board finds that the preponderance of the evidence weighs against the claim, and entitlement to service connection for a thoracic and lumbar spine disability is denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a thoracic and lumbar spine disability must be denied

Regarding the claim for service connection for scoliosis, as noted in the description of her service treatment records, scoliosis was noted at the time of her entrance examination.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1).  As her scoliosis was found during clinical evaluation upon entrance, the presumption of soundness regarding scoliosis of the back is rebutted and the evidence establishes that the scoliosis pre-existed service.   

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Service connection for congenital (developmental or familial) diseases, but not defects, may be granted when the evidence as a whole establishes that the disease in question was incurred in or aggravated by active service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990);  See Winn v. Brown, 8 Vet. App. 510, 516 (1996); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

In this case, the preponderance of the evidence demonstrates that the pre-existing scoliosis was not aggravated during the Veteran's period of service beyond the natural progression of the disease.  

The service treatment records show that the Veteran's scoliosis at that time of entrance into service was asymptomatic, and she denied recurrent back pain in her 1987 report of medical history.  As her June 1991 examination documented a normal examination of the spine, and the Veteran again denied recurrent back pain, there is no evidence the Veteran's pre-existing scoliosis was aggravated, or changed in degree at all, during service.  Indeed, her x-rays and MRI from 2005 did not document scoliosis, although x-rays from 2008 did reveal scoliosis.  The July 2009 VA examiner opined that it was more likely than not that her pre-existing scoliosis was not aggravated beyond the normal progression of the disease.  

The Board finds that service connection for scoliosis, based upon aggravation of a pre-existing disability, is not warranted as there was no increase or change in the Veteran's scoliosis from entrance examination to discharge examination, and the probative medical evidence establishes that there was no aggravation of the scoliosis beyond the natural progression of the disease.  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for scoliosis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, the claim of service connection for scoliosis must be denied. 


ORDER

Entitlement to service connection for a thoracic and lumbar spine disability is denied.
 
Entitlement to service connection for scoliosis is denied.



____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


